Citation Nr: 1127854	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  98-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to March 10, 1997 for the grant of service connection for PTSD to include whether the December 1991 decision should be reconsidered.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to February 1975 and from May 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was conducted by the undersigned Veterans Law Judge at the RO in January 2000.  A transcript of that hearing is of record. 

This case was remanded by the Board in March 2000, August 2004 and July 2008 for further development.  

In October 2009, the Board determined that the criteria for an effective date prior to March 10, 1997, for the grant of service connection for PTSD had not been met and that the criteria for entitlement to a TDIU had not been met.  Thereafter, the appellant filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  The appellant's representative and VA General Counsel filed a Joint Motion for Partial Remand (Joint Motion) in August 2010.  In August 2010, the Court granted the Joint Motion and remanded the claim for compliance with the Joint Motion.

The Board notes that the appellant submitted additional evidence since his last Supplement Statement of the Case (SSOC).  However, in May 2011, he waived review of the evidence by the AOJ and preparation of an additional SSOC.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to an increased rating for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The appellant's initial claim for service connection for PTSD was received in July 1990.  Service connection for PTSD was denied in a December 1991 rating decision.  The appellant did not appeal that decision and it became final.  

2.  In March 1993, there was a correction of the record to show that the appellant received the Air Medal and Aircraft Crewman Badge. 

3.  There were impressions of PTSD dating back to 1990.  

4.  The appellant filed a request to reopen the claim for service connection for PTSD on March 10, 1997.  In a July 1997 rating decision, service connection for PTSD was granted, effective March 10, 1997.  


CONCLUSION OF LAW

The criteria for an effective date of March 10, 1996 for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110(i) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.400 (g) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in November 2008.  Moreover, the Board notes that the appellant was afforded a hearing before the undersigned Veterans Law Judge (not a hearing officer) in January 2000.  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, appropriate examinations have been conducted.  We note that the VA examinations were adequate.  The examiners reviewed the history, established clinical findings and rendered an opinion with rationale.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

The appellant has appealed the denial of an effective date earlier than March 10, 1997 for the award of service connection for PTSD.  For the reasons discussed below, the Board finds that the appellant is not entitled to an effective date earlier than March 10, 1997.  

Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  The implementing regulation similarly states that the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  See 38 C.F.R. § 3.400.  Thus, the effective date for any award based on the reopening of the appellant's claim must be based on the date of receipt of his claim to reopen.  See 38 U.S.C. § 5110(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen. Bonhomme v. Nicholson, 21 Vet. App. 40 (2007).

As to what constitutes a claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2010).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Further, under 38 C.F.R. § 3.157 (b)(1) (2010), a report of examination or hospitalization may constitute an informal claim.

The appellant was diagnosed with severe explosive personality disorder in November 1974.  The appellant submitted a claim for service connection for a psychiatric disorder in February 1975.  Service connection for a psychiatric disorder was denied in June 1975.  It was found that explosive personality disorder was a constitutional or developmental abnormality and not a disability under the law.  

In July 1990, the appellant submitted a claim for PTSD.  He was scheduled for a VA compensation and pension examination in August 1991.  The appellant failed to report for the examination.  Service connection for PTSD was denied in a December 1991 rating decision.  The AOJ found that there was insufficient evidence of a diagnosis of PTSD.  It was noted that the most recent hospitalization showed that the appellant's diagnosis of a psychiatric disorder was unrelated to his combat experience.  Notice of the decision was mailed to the appellant in December 1991.  The appellant did not appeal that decision and it became final.  

The appellant submitted a request to reopen the claim for service connection for PTSD in March 1997.  The appellant was afforded a VA compensation and pension examination in April 1997.  He was diagnosed with PTSD.  The examiner noted that the appellant had been poorly diagnosed in the past.  In a July 1997 rating decision, the appellant was granted service connection for PTSD.  He was assigned an effective date of March 10, 1997, the date of his claim to reopen.  In October 1997, the appellant submitted a notice of disagreement to the rating decision.  The appellant disagreed with the effective date assigned.  He asserted that an effective date from 1991 was warranted.  The Board disagrees.  

Initially, the Board notes that the appellant has reported that he did not submit the July 1990 claim for service connection for PTSD and that such was submitted on his behalf.  However, the July 1990 claim for service connection is written and signed by the appellant.  The Board has reached this conclusion by comparing the July 1990 claim with other correspondence submitted by the appellant.  The Board further notes that although in a July 1999 correspondence the appellant reported that the July 1990 claim was opened on his behalf and that he knew nothing of it until years later, in that same letter he noted that he submitted a claim for compensation in 1991 and that compensation should start from then.  Such statements contradict the appellant's claim that he did not personally submit the July 1990 claim for service connection and that he knew nothing of it.  

The appellant has further reported that he was not notified of the December 1991 denial of service connection for PTSD.  The appellant maintains he was homeless and thus, did not receive notice of that decision.  However, the United States Court of Appeals for Veterans Claims (Court) has ruled that there is a rebuttable "presumption of administrative regularity" under which it is presumed that government officials have properly discharged their official duties, including mailing notices.  See Clark v. Principi, 15 Vet. App. 61, 63 (2001).  In order to rebut this presumption, there must be "clear evidence" to the contrary that either VA's regular mailing practices were not regular or they were not followed.  More precisely, the veteran must establish both that the mailing was returned as undeliverable and that there were other possible and plausible addresses that could have been used to contact him.  See Davis v. Principi, 17 Vet. App. 29 (2003); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

Here, notice of the denial of service connection for PTSD was mailed to the appellant in December 1991 at the address the appellant provided when he submitted the claim for service connection.  There is no indication in the record that the notice was undeliverable.  While the Board is sympathetic to his homeless plight, it is the obligation of the appellant to provide his address to VA.  38 C.F.R. § 3.159.  The regularity of the mail was presumed.  The appellant did not appeal the December 1991 decision and it became final.  38 C.F.R. § 20.302(a).

As noted above, service connection for PTSD was denied in a December 1991 rating decision.  The appellant did not appeal that determination within one year of the notice thereof.  Therefore, that determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Following the December 1991 rating decision, a claim to reopen was not received until March 10, 1997.  Under analysis as a reopened claim, the earliest effective date that can be granted for the grant of service connection for PTSD is the date of receipt of the appellant's claim to reopen.  Therefore, an effective date earlier than March 10, 1997 may not be assigned on this basis.

An effective date prior to the date of the appellant's reopened claim, March 10, 1997, is not permissible in the absence of clear and unmistakable error (CUE), which has not been alleged.  38 U.S.C.A. § 5110(a) ("the effective date of an award based on . . . a claim reopened after final adjudication . . . shall not be earlier than the date of receipt of application therefore."); Livesay v. Principi, 15 Vet. App. 165, 170 (2001) ("the effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date the entitlement arose, whichever is later.").  Accordingly, the appellant has been awarded the earliest effective date provided by law.  As there is no allegation of CUE in the December 1991 rating decision, such does not need to be reconsidered.  

Sections 3.156(c), 3.400(g) and 5110(i)

The Board notes that under certain circumstances the receipt of service records that existed and had not been associated with the file may provide a basis for reconsideration of the prior decision.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  The Board has considered whether the 1991 rating decision should be reconsidered based upon the revision to 38 C.F.R. § 3.156(c).  See Vigil, supra.  

38 C.F.R. § 3.156(c) provides that notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.

Here, additional service records were associated with the file and a DD Form 215 was associated with the file.  However, the package of service records did not contain relevant information.  More importantly, we note that at the time of the December 1991 rating decision, the DD 215 did not exist.  Because the document (DD 215) post dates the prior claim and the prior rating decision, it could not have existed when the issue was first addressed.  38 C.F.R. § 3.156(c)(2) provides that such records do not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  Such is the case here.  

As the DD 215 did not exist at the time of the December 1991 rating decision, the provisions of 38 C.F.R. § 3.156(c) are inapplicable.  The Board attempted to develop the case in order to determine whether section 3.156(c) is applicable to the case.  However, our conclusion is that the regulation does not provide a basis for reconsideration of the prior decision.  Because the prior decision is not to be reconsidered, this regulation does not provide an alternative basis to award an earlier effective date.

However, in regard to the DD 215, we note that the appellant argues that 38 U.S.C.A. § 5110 (i) and 38 C.F.R. § 3.400(g) should be applied.  These provisions are applicable when there is a correction of military records, a fact that is applicable in this case.  

38 U.S.C.A. § 5110 (i) provides that: Whenever any disallowed claim is reopened and thereafter allowed on the basis of new and material evidence resulting from the correction of the military records of the proper service department under section 1552 of title 10, or the change, correction, or modification of a discharge or dismissal under section 1553 of title 10, or from other corrective action by competent authority, the effective date of commencement of the benefits so awarded shall be the date on which an application was filed for correction of the military record or for the change, modification, or correction of a discharge or dismissal, as the case may be, or the date such disallowed claim was filed, whichever date is the later, but in no event shall such award of benefits be retroactive for more than one year from the date of reopening of such disallowed claim.  

38 C.F.R. § 3.400 (g) provides: Where entitlement is established because of the correction, change or modification of a military record, or of a discharge or dismissal, by a Board established under 10 U.S.C. 1552 or 1553, or because of other corrective action by competent military naval, or air authority, the award will be effective from the latest of these dates: (1) Date application for change, correction, or modification was filed with the service department, in either an original or a disallowed claim; (2) Date of receipt of claim if claim was disallowed; or (3) One year prior to date of reopening of disallowed claim. 

Here, in the December 1991 rating decision, service connection was denied as the RO found that there were insufficient findings to support a diagnosis of PTSD.  It was noted that the appellant's more recent hospitalization showed the diagnosis of psychiatric disorder unrelated to his combat experiences.  

However, while the RO stated in the December 1991 rating decision that there were insufficient findings to support a diagnosis of PTSD, we note that the record shows impressions of PTSD dating back to 1990.  We also note that, in March 1993, there was a correction in the record to reflect that the appellant received the Air Medal and Aircraft Crewman Badge.  

The RO received the appellant's application to reopen the claim of entitlement to service for PTSD on March 10, 1997.  The appellant's claim for service connection for PTSD was allowed in July 1997 as it was found that psychiatric examination revealed a diagnosis of PTSD and that the appellant continued to be plagued by flashbacks, nightmares and dreams.  It was further noted that the appellant received the Air Medal and Aircraft Crewman badge among other medals and decorations.  

Based on the above, we find that a grant of an effective date of March 10, 1996, a year prior to the date of the claim to reopen, is warranted.  In this regard, we note that the correction of the record, the DD 215, provides the basis for an earlier effective date.  As noted, 38 U.S.C.A. § 3.400(g) provides for an earlier effective date based on the correction of the record, which is the case here.  The regulation also provides that such is effective, the latest of these dates, (1) Date application for change, correction, or modification was filed with the service department, in either an original or a disallowed claim; (2) Date of receipt of claim if claim was disallowed; or (3) One year prior to date of reopening of disallowed claim.  See 38 C.F.R. § 3.400(g).  Here, the appellant's claim for service connection was granted based on correction of the DD 215, as such an effective date of March 10, 1996 is warranted as it is one year prior to the date of the reopening of the disallowed claim.  

For the reasons stated above, an effective date of March 10, 1996 is warranted.  Accordingly, the appeal is granted.  


ORDER

An effective date of March 10, 1997 for the award of service connection for PTSD is granted.   


REMAND

The appellant has appealed the denial of TDIU.  Here, the evidence shows that the appellant is service connected for PTSD, evaluated as 70 percent disabling and a left frank scar which is rated noncompensable.  He contends that his service connected PTSD render him unable to maintain and sustain substantially gainful employment.  

The evidence shows the appellant has worked as a technical writer and that throughout this appeal he has had periods of employment and unemployment.  The record further shows that he has difficulty interacting with others.  As the evidence is inconsistent regarding whether the appellant has a total disability, we find that a VA compensation and pension examination is necessary before the issue of entitlement to TDIU can be decided.  While we are mindful that the appellant's representative has requested that we decide the issue without resort to a remand, we find that a VA examination and opinion is needed for proper adjudication.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA examination to determine if his service connected disabilities render him unable to maintain and sustain substantially gainful employment.  If total unemployability is found, the examiner must specifically identify at what point the appellant became unable to maintain and sustain substantially gainful employment.  The examiner should take into account all evidence of record to include private treatment records and opinions.  The claims folder must be made available to the examiner for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


